Petition by plaintiff for discretionary review pursuant to G.S. 7A-31-denied 7 April 1993. Petition by defendant (Nationwide Mutual Insurance Company) for discretionary review pursuant to G.S. 7A-31 denied 7 April 1993. Motion by defendant (Nationwide Mutual Insurance Company) to dismiss appeal by LeVern Allen, Jr. and LeVern Allen III for lack of substantial constitutional question allowed 7 April 1993. Petition by defendants (LeVern Allen, Jr. and LeVern Allen III) for discretionary review pursuant to G.S. 7A-31 denied 7 April 1993.